Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given by Andrew Morton in an interview on 2/3/21 as follows:

(Currently Amended)	A system for capturing images of a target of interest associated with a patient in real-time and simultaneously displaying the captured images in real-time to a user that is engaging the target of interest associated with the patient, comprising:
a wearable display that is worn on a head of the user as the user engages the target of interest associated with the patient and is configured to display in real-time a portion field of view to the user as the user engages the target of interest associated with the patient via the wearable display simultaneously as images of the target of interest associated with the patient are captured and streamed in real-time to the wearable display, wherein the portion field of view 
a detector that is coupled to the wearable display and is configured to capture an imaging field of view of the target of interest associated with the patient in real-time as the user engages the target of interest associated with the patient, wherein real-time is when the imaging field of view of the target of interest associated with the patient is captured as the user engages the target of interest associated with the patient thereby enabling the user to view the portion field of view simultaneously as the detector is capturing the imaging field of view; 
a filter configured to filter image data of the imaging field of view of the target of interest as captured by the detector to image data that is within a first frequency spectrum; and
a computing device configured to: 
select a portion field of view level from a plurality of portion field of view levels that the image data is to be filtered from the imaging field of view of the target of interest associated with the patient that is within the selected field of view level,
filter image data from the imaging field of view of the target of interest associated with the patient that is included in the selected portion field of view level as the detector captures the imaging field of view of the target of interest associated with the patient in real-time,  
adjust the imaging field of view of the target of interest associated with the patient as captured by the detector in real-time to the selected portion 
instruct the wearable display to display in real-time to the user the selected portion field of view level based on the filtered image data simultaneously as the detector is capturing the imaging field of view as the user engages the target of interest associated with the patient, wherein the selected portion field of view level that is thereby displayed to the user by the wearable display is less than the total field of view of the user.  
 
(Original) The system of claim 1, wherein the computing device is further configured to:
	filter image data from the imaging field of view of the target of interest that is within a zoom level associated with a zoom field of view, wherein the zoom level indicates the image data that is to be filtered from the imaging field of view to generate the zoom field of view that encompasses image data that is within the zoom level; 
	adjust the imaging field of view of the target of interest as captured by the detector to the zoom level field of view of the target of interest based on the filtered image data that is within the zoom level; and


(Original) The system of claim 2, wherein the computing device is further configured to:
	select a zoom level from a plurality of zoom levels that image data is to be filtered from the imaging field of view of the target of interest that is within the selected zoom level; and
	adjust the zoom level to the selected zoom level thereby adjusting the image data that is filtered from the imaging field of view of the target of interest that is within the selected zoom level.  

(Original) The system of claim 1, wherein the computing device is further configured to:
	filter image data from the imaging field of view of the target of interest that is within a resolution associated with a resolution field of view, wherein the resolution indicates the image data is to be filtered from the imaging field of view to generate 
	adjust the imaging field of view of the target of interest as captured by the detector to the resolution field of view of the target of interest based on the filtered image data that is within the resolution; and
	instruct the wearable display to display to the user the resolution field of view that is thereby displayed to the user by the wearable display, wherein the resolution field of view is less than the imaging field of view of the detector.  

(Original) The system of claim 4, wherein the computing device is further configured to:
	select a resolution from a plurality of resolutions that image data is to be filtered from the imaging field of view of the target of interest that is within the selected resolution; and
	adjust the resolution to the selected resolutions, thereby adjusting the image data that is filtered from the imaging field of view of the target of interest that is within the selected resolution.  

(Original) The system of claim 1, wherein the computing device is further configured to:	

	adjust the imaging field of view of the target of interest as captured by the detector to the working distance field of view of the target of interest based on the filtered image data that is within the working distance; and
	instruct the wearable display to display to the user the working distance field of view that is thereby displayed to the user by the wearable display, wherein the working distance field of view is less than the imaging field of view of the detector.  

(Original) The system of claim 6, wherein the computing device is further configured to:
	select a working distance from a plurality of working distances that image data is to be filtered from the imaging field of view of the target of interest that is within the selected working distance; and
	adjust the working distance to the selected working distance thereby adjusting the image data that is filtered from the imaging field of view of the target of interest that is within the selected working distance.  

Cancelled.

(Currently Amended) The system of claim [[8]] 1, wherein the detector is further configured to:
	capture image data from the imaging field of view of the target of interest that is within the first frequency spectrum as filtered by the filter.  

(Original) The system of claim 9, wherein the first frequency spectrum is a near infrared frequency.

(Original) The system of claim 1, further comprising:
a light source that includes a plurality of individual light sources with each individual light source spaced a part from each other individual light source and is configured to project light onto the target of interest and prevent a shadow cast by an intervening object onto the target of interest due to the spacing of the individual light sources.

(Original) The system of claim 11, further comprising:
	a plurality of Light Emitting Diodes (LEDs) as the plurality of light sources with each LED spaced apart from each other individual light source and is configured to emit white light; and
	a spectral filter that is positioned so that the white light emitted by the LEDs is propagated through the spectral filter and is configured to block a wavelength of an emission spectra that the image is to be displayed to the user to prevent the 

(Original) The system of claim 1, wherein the detector is a three-dimensional camera.

(Original) The system of claim 1, further comprising:
a peripheral interface configured to communicate with at least one peripheral, wherein the at least one peripheral is a robot.  

31.	(Currently Amended)	A system for capturing images of a target of interest associated with a patient in real-time and simultaneously displaying the captured images in real-time to a user that is engaging the target of interest associated with the patient, comprising: 
	a wearable display that is worn on a head of the user as the user engages the target of interest associated with the patient and is configured to display in real-time a zoom level associated with a zoom field of view to the user as the user engages the target of interest associated with the patient via the wearable display simultaneously as images of the target of interest associated with the patient are captured and streamed in real-time to the wearable display, wherein the zoom level associated with the zoom field of view that is thereby displayed to the user by the wearable display is less than a total field of view of the user;

	a filter configured to filter image data of the imaging field of view of the target of interest as captured by the detector to image data that is within a first frequency spectrum, wherein the first frequency spectrum includes color image data; and
	a computing device configured to:
		filter the color image data from the imaging field of view of the target of interest that is within the zoom level associated with the zoom field of view, wherein the zoom level indicates the color image data that is to be filtered from the imaging field of view to generate the zoom field of view that encompasses color image data that is within the zoom level;
		adjust the imaging field of view of the target of interest as captured by the detector to the zoom field of view of the target of interest based on the filtered color image data that is within the zoom level; and


32.	(Previously Presented)	The system of claim 15, wherein the computing device is further configured to:
	select a zoom level from a plurality of zoom levels that image data is to be filtered from the imaging field of view of the target of interest that is within the selected zoom level; and
	adjust the zoom level to the selected zoom level thereby adjusting the image data that is filtered from the imaging field of view of the target of interest that is within the selected zoom level.

33.	(Currently Amended)	A system for capturing images of a target of interest associated with a patient in real-time and simultaneously displaying the captured images in real-time to a user that is engaging the target of interest associated with the patient, comprising:
	a wearable display that is worn on a head of the user as the user engages the target of interest associated with the patient and is configured to display in real-time a resolution associated with a resolution field of view to the user as the user engages the target of interest associated with the patient via the wearable display simultaneously as the images of the target of interest associated with the patient are captured and streamed in real-time to the wearable display, wherein 
	a detector that is coupled to the wearable display and is configured to capture an imaging field of view of the target of interest associated with the patient in real-time as the user engages the target of interest associated with the patient, wherein real-time is when the imaging field of view of the target of interest associated with the patient is captured as the user engages the target of interest associated with the patient thereby enabling the user to view the resolution associated with the resolution field of view as the detector is capturing the imaging field of view;
	a filter configured to filter image data of the imaging field of view of the target of interest as captured by the detector to image data that is within a first frequency spectrum, wherein the first frequency spectrum includes fluorescence image data; and
	a computing device configured to:
		filter the fluorescence image data from the imaging field of view of the target of interest that is within a resolution associated with a resolution field of view, wherein the resolution indicates the fluorescence image data is to be filtered from the imaging field of view to generate the resolution field of view that encompasses fluorescence image data that is within the resolution;
		adjust the imaging field of view of the target of interest as captured by the detector to the resolution field of view of the target of interest based on the filtered fluorescence image data that is within the resolution; and


34.	(Previously Presented)	The system of claim 17, wherein the computing device is further configured to:
	select a resolution from a plurality of resolutions that image data is to be filtered from the imaging field of view of the target of interest that is within the selected resolution; and
	adjust the resolution to the selected resolution thereby adjusting the image data that is filtered from the imaging field of view of the target of interest that is within the selected resolution.  

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUNG-HOANG JOSEPH NGUYEN
Primary Examiner
Art Unit 2651



/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651